 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   True Freight Logistics LLC, et al.,               No. CV-18-01472-PHX-JGZ
10                  Plaintiffs,                        ORDER
11   v.
12   Global Tranz Enterprises Incorporated, et
     al.,
13
                  Defendants.
14
     Global Tranz Enterprises Incorporated,
15
                           Counterclaimant,
16
     v.
17
     True Freight Logistics, LLC, et. al.,
18
                           Counter-Defendants.
19
20
            On February 5, 2020, the Court dismissed Counter-Defendant True Freight
21
     Logistics LLC’s (TFL) Second Amended Complaint for failure to prosecute and failure to
22
     comply with the Court’s orders directing TFL to obtain counsel. (Doc. 90.) Now pending
23
     before the Court is a Motion for Reconsideration of the February 5, 2020 order filed by
24
     Joshua Goldstein who is the sole member of TFL. (Doc. 92.) The Court previously advised
25
     Goldstein that as a non-lawyer, he cannot represent TFL. The Court will therefore strike
26
     the motion for reconsideration. In addition, upon review of the motion, it is meritless.
27
            IT IS ORDERED:
28
            1.     The Clerk of Court shall STRIKE the Motion for Reconsideration (Doc. 92)
 1   filed on behalf of True Freight Logistics LLC.
 2          2.     Counter-Defendant Joshua Goldstein shall not make filings on behalf of True
 3   Freight Logistics, LLC. Any such filings will be stricken from the record. Goldstein may
 4   only submit filings with respect to claims against him individually. Further sanctions may
 5   be imposed if Goldstein continues to attempt to file on True Freight’s behalf.
 6          Dated this 3rd day of March, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
